ON SECOND REHEARING
Before SARTAIN, ELLIS and BLANCHE, JJ.
SARTAIN, Judge.
On our first rehearing in this cause we specified that the first payment for child support was to commence on March 1, 1972. This was in error. The judgment appealed from is dated December 8, 1971 and the reduction in child support resulting from our opinion herein should have commenced with the payment due on December 1, 1971.
Accordingly, our original opinion is amended and as amended adjudges that the defendant, Joseph N. Price, be condemned to pay to the plaintiff for the support of his minor child, Joseph Christopher Price, the sum of $75.00 per month, payable in the amount of $37.50 on the first and fifteenth days of each month, the first payment being due and payable on the first day of December, 1971.
Accordingly, our judgment on the first rehearing is recalled and set aside and judgment is rendered herein condemning the defendant as aforesaid, with the first payment of $37.50 being due and payable on December 1, 1971, with a like payment on the 15th day of December, 1971, and on the first and fifteenth day of each month thereafter. The cost of this appeal is to be borne by plaintiff-appellee.
Original judgment amended and as amended reinstated.